Ray, J.
— It appears by the special finding of the court in this case, that the appellees are the only heirs-at-law of Daniel N. Dobson, deceased; that said Dobson, on the sixth day of January, 1865, sold and conveyed, by warranty deed, certain real estate to the appellant; that there remained unpaid, of the purchase money, the sum of $22 60, which the appellant had applied to the payment of taxes legally as*257sossed for the year 1865, against the property purchased. From these facts, the court held the law to be, that the taxes did not constitute such a lien upon the land as authorized the appellant to pay the amount out of the purchase money.
F. T. Brown, for appellant.
The statute declares that “ the lien of the State for all taxes for state, county, school, road or township purposes, shall attach on all real estate on the first clay of January, annually." 1 G. & H., § 112, p. 99.
The conclusion of law'upon which the judgment below was rendered, being in evident conflict with the statute, the judgment is reversed, with costs, and the cause remanded, with the direction that judgment be rendered upon the finding, in favor of the appellant.